DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 11/16/2020 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	Claims 1-10 and 13-14, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while claim 1 was amended by removing the term ‘planar’, so that the claim no longer requires the array to be ‘planar’ [that is, ‘flat  and two-dimensional’], the original disclosure clearly describes well arrays arranged on multi-well plates as substrates, where each plate has a flat surface with a two-dimensional’ array of wells.  Thus, the current scope of the claims is broader than the scope actually supported by the original disclosure. It is further emphasized that, while the original specification explains that the moats can be ‘shaped like the space outside an array of circles’ [as also confirmed in the latest Applicant’s remarks], it does not describe the crystals being disposed specifically in the ‘second’ moat [i.e., a ‘space’ on the substrate that is ‘outside the array’ of circles / wells], but rather states that the ‘hydrated crystals can … be added around the microplates’, which is broader than the ‘space outside then array’ of wells within the plate/ substrate. Therefore, the instant claims are not commensurate in scope with the original specification. 

 Claim Rejections - 35 USC § 102

5.	Claims 1, 4-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne [US 4154795]. 
With respect to claims 1, 4-10 and 13, Thorne discloses a device for growing cell cultures [‘organisms’], comprising, as illustrated in Figures 1, 5, substrate 2 inserted into tray 1, that can be made of polystyrene of uniform thickness see Col.3, line 19] and having an array of 96 concave depressions 7 each enclosed by a respective well wall 5 defining a respective space]’first moat’] around the depression. As further seen in Figures 1, 5, the array of depressions is also surrounded by a peripheral space [‘second moat’] disposed about an outer circumference of the substrate as recited.  

Claim Rejections - 35 USC § 103


6.	Claims 2-3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Thorne.  
	Although Thorne does not expressly teach the specific sizes of the depressions and the moat as recited, it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Thorne by having employed micro-plates having various sizes [including those recited], in order to have adjusted the array sizes as desired, depending on particulars goals of testing, to diversify the tests to be performed. 

Drawings

7.	The drawings remain objected to under 37 CFR 1.83(a).  It is maintained that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the second moat that is different from the plurality of the first moats, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s). Also, as pointed out in the prior action, Figures 5a-d fail to clearly and distinctly show and reference relevant components of the device. Formal drawings are requested. The objection to the drawings will not be held in abeyance.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798